Case 20-31383-acs           Doc 26       Filed 06/26/20           Entered 06/27/20 00:41:20      Page 1 of 5



                                             United States Bankruptcy Court
                                                         For The
                                              Western District Of Kentucky

IN RE:                                                      )
    ROBERT L. RENO                                          )
                                                            )                 Case No.
                                                            )                 20-31383
               Debtor                                       )
                                                            )
                                                  Order of Confirmation

     A Plan Under Chapter 13 of Title 11 and application for confirmation having been duly filed,
creditors having been notified, and it appearing that said plan complies with provisions of Section 1325
of said chapter,

    IT IS HEREBY ORDERED that said plan is confirmed.

   IT IS HEREBY ORDERED that the trustee,                  William W. Lawrence, collect   a   payment     of   $126.00
WEEKLY for a period of 60 months from the Debtor, and distribute the funds as follows:

   1) MATTHEW D OWEN, ATTY, attorney for the Debtor, is awarded a fee in the amount of $3,750.00
to be paid as follows: $1,500.00 with the first disbursement to the secured creditors and $200.00 per
month until paid in full.

    2)     Secured creditors shall be paid before priority creditors, who shall be paid before unsecured
creditors. Monthly payments to secured creditors will be determined on a pro-rata basis by the trustee,
unless otherwise indicated below. The following secured and /or priority claims are hereby allowed:

    Creditor                                            Secured                               Unsecured

#3 Kentucky Housing Corp                          paid outside except arrears of
1225 Louisville Rd                                $5,779.03
Frankfort KY 40602                                no interest



#4 Kentucky Housing Corp                          paid outside except arrears of
1225 Louisville Rd                                $260.48
Frankfort KY 40601                                no interest



                                                                                                   60 months/1.00%
Case 20-31383-acs          Doc 26      Filed 06/26/20    Entered 06/27/20 00:41:20
                                                  20-31383
                                                                                                 Page 2 of 5


#8 Nissan Motor                                       $18,000.00                                         $11,355.74
PO Box 660366                                         5.25% interest
Dallas TX 75265
      3) Payment will be made on pro-rata basis to unsecured creditors, whose claims are filed and
allowed, until such claims are paid at the proposed percentage. The plan is presently proposed at
1.00% ; however, the percentage for any plan less than 100% may increase upon the filing of the
schedule of allowed claims.
      IT IS FURTHER ORDERED that the Debtor's attorney examine unsecured claims and file a schedule
of allowed claims by no later than August 24, 2020. The schedule will reflect the percentage increase
should the unsecured claims filed and allowed require an increase in the percentage paid to unsecured
creditors. All objections to unsecured claims filed but not allowed must be filed prior to the same date.
      IT IS FURTHER ORDERED that any Debtor paying less than 100% to unsecured creditors submit
copies of federal and state income tax returns, execute an assignment of federal and state income tax
refunds to the Chapter 13 trustee, and submit a current income and expense statement annually,
before May 15 of each year of the plan, pursuant to the local rules.
      IT IS FURTHER ORDERED that the Debtor be restrained from disposing of any property, in any
manner whatsoever, without prior approval of this Court, and to promptly report to this Court any
destruction of said property.
      IT IS FURTHER ORDERED that the Debtor be restrained from incurring any new indebtedness or
financial obligations without permission of this Court, except for hospital, medical or dental expenses.
      IT IS FURTHER ORDERED that, if any governmental entity has filed a proof of claim showing unfiled
tax returns, the Debtor shall file or otherwise satisfy the filing requirements relating to the unfiled
returns within 90 days from the date of entry of this order.
      IT IS FURTHER ORDERED that, except as provided for in the Debtor's plan, no creditor holding a
debt subject to discharge under Section 1328(a) shall be entitled to any late charges, interest,
penalties, additional attorney’s fees or fees of any kind or nature without further Order of this Court.
No creditor holding a debt subject to discharge under Section 1328(a) shall be allowed after the
Debtor's discharge to add any late charges, interest, penalties, additional attorney’s fees or fees of any
kind or nature arising after the entry of the Order for Relief and before the Debtor's Discharge except
as provided for in the Debtors’ plan or by Order of this Court.
      IT IS FURTHER ORDERED that, the Debtor's plan payments shall commence within thirty (30) days
of filing the petition. The attorney for the Debtor shall fully escrow all pre-confirmation plan payments
as required by Local Rule 13.4 and 11USC 1326. If the attorney for the Debtor fails to turnover all
pre-confirmation money to the Trustee within ten (10) days of confirmation, the Trustee is directed to
file a motion to dismiss this Chapter 13, and the Court shall then enter an order dismissing this case
immediately.       In the event of any unauthorized default in payments by the Debtor, the trustee is
directed to promptly report such default to this Court and upon the filing of such report, this Court shall
set a hearing for show cause as to why the Debtor's petition should not be dismissed. This
Confirmation Order constitutes a finding that all requirements of Section 521(a)(1)(B) and 521(e)(2)(A)
(i) have been met.




                                                            Dated: June 24, 2020
Case 20-31383-acs        Doc 26     Filed 06/26/20    Entered 06/27/20 00:41:20
                                               20-31383
                                                                                         Page 3 of 5

    A copy of this order is sent to the Debtor; to the attorney for the Debtor; to the trustee, William W.
Lawrence; and to all creditors.



PREPARED BY THE OFFICE OF
WILLIAM W. LAWRENCE, TRUSTEE   KS     06/24/2020
      Case 20-31383-acs         Doc 26     Filed 06/26/20     Entered 06/27/20 00:41:20        Page 4 of 5
                                      United States Bankruptcy Court
                                      Western District of Kentucky
In re:                                                                                 Case No. 20-31383-acs
Robert L. Reno, III                                                                    Chapter 13
         Debtor
                                         CERTIFICATE OF NOTICE
District/off: 0644-3          User: sweber                  Page 1 of 2                  Date Rcvd: Jun 24, 2020
                              Form ID: pdf400               Total Noticed: 41


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jun 26, 2020.
db             +Robert L. Reno, III,     10130 Autumn Gardens Way,     Louisville, KY 40229-4612
aty            +Jeremy M. Rettig,    Stierle and Rettig, LLLP,     410 West Chestnut Street, Suite 617,
                 Louisville, KY 40202-2324
aty            +Matthew D. Owen,    539 West Market Street,     Suite 400,    Louisville, KY 40202-3332
aty            +Molly Slutsky Simons,     Sottile & Barile,    394 Wards Corner Road, Suite 180,
                 Loveland, OH 45140-8362
tr             +William W. Lawrence -13,     310 Republic Plaza,    200 S. Seventh Street,
                 Louisville, KY 40202-2751
6699684       ++BANK OF AMERICA,    PO BOX 982238,     EL PASO TX 79998-2238
               (address filed with court: Bk Of Amer,       Po Box 982238,    El Paso, TX 79998)
6699683        +Barclays Bank Delaware,     Po Box 8803,    Wilmington, DE 19899-8803
6712121         Capital One, N.A.,    c/o Becket and Lee LLP,     PO Box 3001,    Malvern PA 19355-0701
6699688        +Ces/dept Of Ed,    501 Bleecker St,     Utica, NY 13501-2401
6699690        +Citi,   Po Box 6241,     Sioux Falls, SD 57117-6241
6699692        +Credit First N A,    6275 Eastland Rd,     Brookpark, OH 44142-1399
6699693        +Dsnb Macys,    Po Box 8218,    Mason, OH 45040-8218
6699694        +Gen Accpt,    P O Box 99851,    Louisville, KY 40269-0851
6699697        +Kay Jewelers/genesis,     15220 Nw Greenbrier, Ste,     Beaverton, OR 97006-5744
6699700        +Ky Higher Education Sl,     Po Box 24328,    Louisville, KY 40224-0328
6699701        +Nissan Motor Acceptanc,     Po Box 660360,    Dallas, TX 75266-0360
6710264        +Nissan Motor Acceptance Corporation,      PO Box 9013,    Addison, Texas 75001-9013
6699708        +Us Dept Of Ed/glelsi,     Po Box 7860,    Madison, WI 53707-7860
6699709       ++VON MAUR INC,    6565 BRADY STREET,     DAVENPORT IA 52806-2054
               (address filed with court: Von Maur,       6565 Brady,    Davenport, IA 52806)
6699710        +Wf/fmg,    Po Box 14517,    Des Moines, IA 50306-3517

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
6699682         E-mail/Text: ebnbankruptcy@ahm.honda.com Jun 24 2020 19:53:52        American Honda Finance,
                 2170 Point Blvd Ste 100,    Elgin, IL 60123
6699681        +E-mail/Text: bankruptcy@rentacenter.com Jun 24 2020 19:54:34        Acceptance Now,
                 5501 Headquarters Dr,    Plano, TX 75024-5837
6699686         E-mail/PDF: AIS.cocard.ebn@americaninfosource.com Jun 24 2020 19:50:08        Capital One,
                 15000 Capital One Dr,    Richmond, VA 23238
6699687        +E-mail/PDF: AIS.COAF.EBN@Americaninfosource.com Jun 24 2020 19:50:42        Capital One Auto Finan,
                 3901 Dallas Pkwy,    Plano, TX 75093-7864
6699691        +E-mail/Text: BNC-ALLIANCE@QUANTUM3GROUP.COM Jun 24 2020 19:53:23        Comenitycb/overstock,
                 Po Box 182120,    Columbus, OH 43218-2120
6699695        +E-mail/Text: lossrecoveryteam@growfinancial.org Jun 24 2020 19:54:27        Grow Financial Fcu,
                 9927 Delaney Lake Dr,    Tampa, FL 33619-5071
6699689         E-mail/PDF: ais.chase.ebn@americaninfosource.com Jun 24 2020 19:50:33        Chase Card,
                 Po Box 15298,   Wilmington, DE 19850
6699696        +E-mail/Text: BKRMailOPS@weltman.com Jun 24 2020 19:53:19       Kay Jewelers,    375 Ghent Rd,
                 Fairlawn, OH 44333-4600
6699698        +E-mail/Text: bankruptcynotices@kyhousing.org Jun 24 2020 19:54:40        Kentucky Housing Corpo,
                 1231 Louisville Ave,    Frankfort, KY 40601-6191
6702860        +E-mail/Text: bankruptcynotices@kyhousing.org Jun 24 2020 19:54:40
                 Kentucky Housing Corporation,    1231 Louisville Road,    Frankfort, KY 40601-6191
6699699        +E-mail/Text: bncnotices@becket-lee.com Jun 24 2020 19:53:07       Kohls/capone,
                 N56 W 17000 Ridgewood Dr,    Menomonee Falls, WI 53051-7096
6701889         E-mail/PDF: resurgentbknotifications@resurgent.com Jun 24 2020 19:51:13        LVNV Funding, LLC,
                 Resurgent Capital Services,    PO Box 10587,   Greenville, SC 29603-0587
6707186         E-mail/PDF: PRA_BK2_CASE_UPDATE@portfoliorecovery.com Jun 24 2020 19:50:12
                 Portfolio Recovery Associates, LLC,    POB 12914,   Norfolk VA 23541
6700600         E-mail/Text: bnc-quantum@quantum3group.com Jun 24 2020 19:53:29
                 Quantum3 Group LLC as agent for,    MOMA Trust LLC,    PO Box 788,    Kirkland, WA 98083-0788
6699702        +E-mail/PDF: gecsedi@recoverycorp.com Jun 24 2020 19:50:57       Syncb/amazon,    Po Box 965015,
                 Orlando, FL 32896-5015
6699703        +E-mail/PDF: gecsedi@recoverycorp.com Jun 24 2020 19:50:56       Syncb/care Credit,
                 C/o Po Box 965036,    Orlando, FL 32896-0001
6699704        +E-mail/PDF: gecsedi@recoverycorp.com Jun 24 2020 19:50:57       Syncb/lowes,    Po Box 965005,
                 Orlando, FL 32896-5005
6699705        +E-mail/PDF: gecsedi@recoverycorp.com Jun 24 2020 19:50:57       Syncb/nautilus,
                 C/o Po Box 965036,    Orlando, FL 32896-0001
6699706        +E-mail/PDF: gecsedi@recoverycorp.com Jun 24 2020 19:50:30       Syncb/sams Club,    Po Box 965005,
                 Orlando, FL 32896-5005
6699707        +E-mail/PDF: gecsedi@recoverycorp.com Jun 24 2020 19:50:03       Syncb/walmart,    Po Box 965024,
                 Orlando, FL 32896-5024
6711815        +E-mail/PDF: gecsedi@recoverycorp.com Jun 24 2020 19:50:59       Synchrony Bank,
                 c/o PRA Receivables Management, LLC,    PO Box 41021,    Norfolk VA 23541-1021
                                                                                               TOTAL: 21
        Case 20-31383-acs              Doc 26        Filed 06/26/20         Entered 06/27/20 00:41:20                Page 5 of 5



District/off: 0644-3                  User: sweber                       Page 2 of 2                          Date Rcvd: Jun 24, 2020
                                      Form ID: pdf400                    Total Noticed: 41


             ***** BYPASSED RECIPIENTS (continued) *****

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
6699685           Cap1/bstby
cr*              +Kentucky Housing Corporation,   1231 Louisville Road,   Frankfort, KY 40601-6191
                                                                                              TOTALS: 1, * 1, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jun 26, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on June 24, 2020 at the address(es) listed below:
              Charles R. Merrill    ustpregion08.lo.ecf@usdoj.gov
              Jeremy M. Rettig    on behalf of Creditor   Kentucky Housing Corporation
               jeremyrettig@stierlelawfirm.com
              Matthew D. Owen    on behalf of Creditor   Kentucky Housing Corporation Whitford13notice@gmail.com,
               owenmr50385@notify.bestcase.com
              Matthew D. Owen    on behalf of Debtor Robert L. Reno, III Whitford13notice@gmail.com,
               owenmr50385@notify.bestcase.com
              Molly Slutsky Simons    on behalf of Creditor   Nissan Motor Acceptance Corporation
               bankruptcy@sottileandbarile.com
              William W. Lawrence -13    ECF@louchapter13.com, ecf.bk.westky@gmail.com
                                                                                             TOTAL: 6
